Exhibit 10.1 $65,000,000 AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT by and among JAMES RIVER COAL COMPANY, JAMES RIVER COAL SERVICE COMPANY, LEECO, INC, TRIAD MINING, INC., TRIAD UNDERGROUND MINING, LLC, BLEDSOE COAL CORPORATION, JOHNS CREEK ELKHORN COAL CORPORATION, BELL COUNTY COAL CORPORATION, JAMES RIVER COAL SALES, INC., BLEDSOE COAL LEASING COMPANY, BLUE DIAMOND COAL COMPANY, and MCCOY ELKHORN COAL CORPORATION, as Borrowers, the other Credit Parties hereto from time to time, as Guarantors, the LENDERS party hereto from time to time, and GENERAL ELECTRIC CAPITAL CORPORATION, as Administrative Agent and Collateral Agent GE CAPITAL MARKETS, INC. and UBS SECURITIES LLC, as Joint Lead Arrangers and Joint Bookrunners UBS SECURITIES LLC, as Documentation Agent Dated as of January 28, 2010 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS; CERTAIN TERMS 1 SECTION 1.01 Definitions 1 SECTION 1.02 Terms Generally 41 SECTION 1.03 Accounting and Other Terms 41 SECTION 1.04 Time References 41 ARTICLE II THE FACILITY 41 SECTION 2.01 Revolving Advances 41 SECTION 2.02 Use of Proceeds 44 SECTION 2.03 Protective Advances 44 SECTION 2.04 Promise to Pay 45 SECTION 2.05 Notes 45 SECTION 2.06 Authorized Officers and Administrative Agent 45 SECTION 2.07 Joint and Several Liability of the Credit Parties 46 SECTION 2.08 Loan Account and Accounting 47 SECTION 2.09 Application of Payments and Proceeds 48 ARTICLE III PAYMENTS AND OTHER COMPENSATION 49 SECTION 3.01 Voluntary Prepayments/Reductions of Commitments 49 SECTION 3.02 Mandatory Prepayments 50 SECTION 3.03 Payments 51 SECTION 3.04 Taxes 52 ARTICLE IV INTEREST 55 SECTION 4.01 Interest on the Loans and Other Obligations 55 SECTION 4.02 Break Funding Payments 57 SECTION 4.03 Change in Law; Illegality 57 SECTION 4.04 Fees 58 ARTICLEV CONDITIONS TO LOANS 59 SECTION 5.01 Conditions Precedent to the Funding on the Closing Date 59 SECTION 5.02 Conditions Precedent to Revolving Advances and Issuances of Letters of Credit 64 ii ARTICLEVI REPRESENTATIONS AND WARRANTIES 65 SECTION 6.01 Representations and Warranties 65 ARTICLEVII REPORTING COVENANTS 75 SECTION 7.01 Financial Statements 76 SECTION 7.02 Other Financial Information 78 SECTION 7.03 Defaults, Events of Default 78 SECTION 7.04 Lawsuits 79 SECTION 7.05 Insurance 79 SECTION 7.06 Environmental Notices 80 SECTION 7.07 Labor Matters 80 SECTION 7.08 Unrestricted Cash 80 SECTION 7.09 KRP Collateral Report 80 SECTION 7.10 Defaults Under Certain Leases 80 SECTION 7.11 Other Information 80 ARTICLEVIII AFFIRMATIVE COVENANTS 81 SECTION 8.01 Compliance with Laws and Contractual Obligations 81 SECTION 8.02 Payment of Taxes and Claims 81 SECTION 8.03 Conduct of Business and Preservation of Corporate Existence 81 SECTION 8.04 Inspection of Property; Books and Records; Discussions 82 SECTION 8.05 Maintenance of Properties 83 SECTION 8.06 Transactions with Affiliates 83 SECTION 8.07 Further Assurances 83 SECTION 8.08 Additional Security; Additional Guaranties; Further Assurances 83 SECTION 8.09 Powers; Conduct of Business 86 SECTION 8.10 Use of Proceeds 86 SECTION 8.11 Obtaining of Permits, Etc 86 SECTION 8.12 Environmental 86 SECTION 8.13 Mining 86 SECTION 8.14 Maintenance of Insurance 87 SECTION 8.15 Condemnation 87 SECTION 8.16 Fiscal Year 87 SECTION 8.17 Payment of Contractual Obligations 87 iii SECTION 8.18 Change in Collateral; Collateral Records 87 SECTION 8.19 Cash Management 87 SECTION 8.20 Location of Equipment 88 SECTION 8.21 Post-Closing Matters 88 SECTION 8.22 Inventory 88 SECTION 8.23 Pledged Security Interests 88 ARTICLEIX NEGATIVE COVENANTS 88 SECTION 9.01 Liens 88 SECTION 9.02 Indebtedness; Voluntary Prepayments 89 SECTION 9.03 Consolidation, Merger, Subsidiaries, Etc 89 SECTION 9.04 Asset Dispositions, Etc 89 SECTION 9.05 Limitation on Issuance of Equity Interests 90 SECTION 9.06 Limitations on Dividends and Distributions and Other Payment Restrictions Affecting Subsidiaries 91 SECTION 9.07 Investments 91 SECTION 9.08 Sale and Leaseback 91 SECTION 9.09 Negative Pledges 92 SECTION 9.10 Change in Nature of Business 92 SECTION 9.11 Change Name 92 SECTION 9.12 Modifications of Indebtedness, Organizational Documents and Certain Other Agreements 92 SECTION 9.13 Federal Reserve Regulations 93 SECTION 9.14 Investment Company Act of 1940 93 SECTION 9.15 Securities Accounts; Deposit Accounts 93 SECTION 9.16 Impairment of Security Interests 93 SECTION 9.17 Restricted Payments 93 SECTION 9.18 OFAC; Patriot Act 93 ARTICLEX FINANCIAL COVENANTS 94 SECTION 10.01 Minimum Consolidated EBITDA 94 SECTION 10.02 Leverage Ratio 94 SECTION 10.03 Capital Expenditures 95 ARTICLEXI EVENTS OF DEFAULT, RIGHTS AND REMEDIES 95 SECTION 11.01 Events of Default 95 iv SECTION 11.02 Remedies 99 SECTION 11.03 Waivers by the Credit Parties 100 ARTICLEXII GUARANTY OF OBLIGATIONS OF BORROWER 100 SECTION 12.01 Guaranty 100 SECTION 12.02 Nature of Liability 100 SECTION 12.03 Independent Obligation 101 SECTION 12.04 Demand by the Administrative Agent or the Lenders 102 SECTION 12.05 Enforcement of Guaranty 102 SECTION 12.06 Waiver 102 SECTION 12.07 Benefit of Guaranty 103 SECTION 12.08 Modification of Guaranteed Obligations, Etc 103 SECTION 12.09 Reinstatement 104 SECTION 12.10 Waiver of Subrogation, Etc 104 SECTION 12.11 Election of Remedies 105 SECTION 12.12 Further Assurances 105 SECTION 12.13 Payments Free and Clear of Taxes 105 SECTION 12.14 Limitation on Amount Guarantied; Contribution by Guarantors 106 ARTICLEXII THE AGENTS 107 SECTION 13.01 Appointment Powers and Immunities; Delegation of Duties; Liability of Agents 107 SECTION 13.02 Reliance by Agents 108 SECTION 13.03 Defaults 108 SECTION 13.04 Rights as a Lender 109 SECTION 13.05 Costs and Expenses; Indemnification 109 SECTION 13.06 Non-Reliance on Agents and Other Lenders 110 SECTION 13.07 Failure to Act 110 SECTION 13.08 Resignation of Agent 111 SECTION 13.09 Collateral Sub-Agents 112 SECTION 13.10 Communications by the Borrowers 112 SECTION 13.11 Collateral Matters 112 SECTION 13.12 Restrictions on Actions by the Agents and the Lenders; Sharing Payments 113 v SECTION 13.13 Several Obligations; No Liability 113 SECTION 13.14 No Other Duties, Etc 114 ARTICLEXIII MISCELLANEOUS 114 SECTION 14.01 Notices, Etc 114 SECTION 14.02 Amendments, Etc 115 SECTION 14.03 Non-Consenting Lenders 116 SECTION 14.04 No Waiver; Remedies, Etc 118 SECTION 14.05 Expenses; Taxes; Attorneys’ Fees 118 SECTION 14.06 Right of Set-Off, Sharing of Payments, Etc 120 SECTION 14.07 Severability 121 SECTION 14.08 Replacement of Lenders 121 SECTION 14.09 Complete Agreement; Sale of Interest 121 SECTION 14.10 Assignment; Register 122 SECTION 14.11 Administrative Borrower 124 SECTION 14.12 Counterparts 124 SECTION 14.13 GOVERNING LAW 125 SECTION 14.14 CONSENT TO JURISDICTION, SERVICE OF PROCESS AND VENUE 125 SECTION 14.15 WAIVER OF JURY TRIAL, ETC 125 SECTION 14.16 Consent 126 SECTION 14.17 Interpretation 126 SECTION 14.18 Reinstatement; Certain Payments 126 SECTION 14.19 Indemnification 126 SECTION 14.20 Records 127 SECTION 14.21 Binding Effect 128 SECTION 14.22 Confidentiality 128 SECTION 14.23 Lender Advertising 128 SECTION 14.24 Press Releases 129 SECTION 14.25 Common Enterprise 129 SECTION 14.26 USA Patriot Act 129 SECTION 14.27 Amendment and Restatement of Existing Credit Agreement 129 vi SCHEDULES · Schedule E-1—Existing Debt · Schedule M-1—Material Contracts · Schedule M-2—Mortgaged Property · Schedule P-2—Permitted Indebtedness · Schedule 2.01(a)—Lender Commitments · Schedule 6.01(e)—Capitalization · Schedule 6.01(f)—Litigation · Schedule 6.01(i)—Employee Benefit Plans · Schedule 6.01(n)(i)—Real Estate Assets · Schedule 6.01(n)(ii)—Mines · Schedule 6.01(n)(iii)—Leases (a) Mining Leases, (b) Prep Plant Leases, and (c) All Other Leases · Schedule 6.01(p) Environmental Matters · Schedule 6.01(r)—Coal Supply Agreements · Schedule 6.01(w)—Intellectual Property · Schedule 6.01(bb)—Commercial Tort Claims · Schedule 8.21—Post Closing Matters EXHIBITS · Exhibit A-1—Deposit Account of Administrative Agent and Borrower · Exhibit A-2—Form of Assignment and Acceptance · Exhibit B-1—Form of Borrowing Request · Exhibit B-2—Form of Borrowing Base Certificate · Exhibit C-1—Form of Collateral Access Agreement · Exhibit C-2—Form of Compliance Certificate · Exhibit N-1—Form of Note · Exhibit N-2—Form of Notice of Conversion/Continuation · Exhibit O-1—Form of Officer’s Certificate (Section 7.01(d)) · Exhibit O-2—Form of Officer’s Certificate (Section 5.01(p)(ii)) vii ANNEXES · Annex A—Letters of Credit · Annex B—Collateral Reports viii AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT This AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT, dated as of January 28, 2010 (as it may be amended, restated, modified, supplemented or extended from time to time, including all exhibits and schedules thereto, or otherwise modified, the “Agreement”), by and among JAMES RIVER COAL COMPANY, a corporation organized under the laws of Virginia (“JRCC”), and certain of JRCC’s Subsidiaries identified on the title and signature pages hereof, as borrowers (such Subsidiaries, together with JRCC, are referred to hereinafter each individually as a “Borrower”, and collectively, jointly and severally, as the “Borrowers”), and the other credit parties hereto from time to time, as Guarantors (together, the Borrowers and Guarantors, the “Credit Parties”), the lenders party hereto from time to time (the “Lenders”), and GENERAL ELECTRIC CAPITAL CORPORATION (“GE Capital”), a corporation formed under the laws of Delaware, as administrative agent for the Lenders (in such capacity, together with its successors and assigns, if any, the “Administrative Agent”) and as collateral agent for the Lenders (in such capacity, the “Collateral Agent”). RECITALS WHEREAS, the Borrowers, the other Credit Parties, the various financial institutions party thereto as lenders and GE Capital, as administrative agent and collateral agent, are parties to a Revolving Credit Agreement, dated as of February 26, 2007 (as amended and in effect immediately prior to giving effect to this Agreement, the “Existing Credit Agreement”). WHEREAS, the parties hereto have agreed to amend and restate, in its entirety, the Existing Credit Agreement pursuant to this Agreement, to make available to the Borrowers Loans (as defined below), on the terms and conditions set forth herein, to, among other things, refinance certain existing debt and letters of credit, to fund transaction costs, working capital requirements and other general corporate purposes of the Borrowers. NOW THEREFORE, in consideration of the premises and the covenants and agreements contained herein and other good and valuable consideration the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: ARTICLE I DEFINITIONS; CERTAIN TERMS SECTION 1.01Definitions.As used in this Agreement, the following terms shall have the respective meanings indicated below, such meanings to be applicable equally to both the singular and plural forms of such terms: “2007 Financial Statements” means the audited consolidated balance sheet of the JRCC for the Fiscal Year endedDecember 31, 2007and the related consolidated statement of operations, shareholders’ equityand cash flows for the Fiscal Year then ended, together with management’s discussion and analysis and any management letters submitted by the auditors for JRCC. “2008 Financial Statements” means the unaudited consolidated balance sheet of JRCC for the Fiscal Year ended December 31, 2008 prepared on a basis consistent with and in accordance with GAAP, together with monthly unaudited financials for any Fiscal Month ended at least 30 days prior to the Closing Date. “Account” means those “accounts” as that term is defined in the UCC. “Account Debtor” means an “account debtor” as that term is defined in the UCC. “Action” has the meaning ascribed to such term in SECTION “Administrative Agent” has the meaning ascribed to such term in the introductory paragraph hereto. “Administrative Agent’s Account” means the account identified on ExhibitA-1 and such other Deposit Account as the Administrative Agent may from time to time specify in writing to the Administrative Borrower and the Lenders. “Administrative Agent’s Office” means the office of the Administrative Agent located at 10 Riverview Drive, Danbury, Connecticut06810 or such other office as may be designated pursuant to the provisions of SECTION “Administrative Borrower” has the meaning ascribed to such term in SECTION “Affiliate” means, as to any Person, any other Person which, directly or indirectly, is in control of, is controlled by, or is under common control with, such Person.A Person shall be deemed to control another Person if the controlling Person possesses, directly or indirectly, the power to direct or cause the direction of the management and policies of the other Person, whether through the ownership of voting securities, by contract or otherwise.Without limitation, any director, executive officer or beneficial owner of ten percent (10%) or more of the Equity Interests of a Person shall for the purposes of this Agreement, be deemed to be an Affiliate of the other Person.Notwithstanding the foregoing, none of the Administrative Agent, the Collateral Agent, any Lender or any L/C Issuer shall be deemed an “Affiliate” of any Credit Party or of any Subsidiary of any Credit Party solely by reason of the provisions of the Loan Documents. “Agent-Related Persons” means each of the Agents and its Affiliates, and the officers, directors, employees, counsel, agents, and attorneys-in-fact of such Agent and its Affiliates. “Agents” means, collectively, the Administrative Agent and the Collateral Agent. “Agents Fee Letter” means the amended and restated fee letter, dated as of the date hereof, among the Administrative Borrower. and GE Capital. “Aggregate Excess Funding Amount” has the meaning set forth in paragraph (f) of Annex A. “Aggregate Revolver Exposure” means the sum of (a)the outstanding Revolving Advances under this Agreement and (b)the aggregate Letter of Credit Usage under this Agreement. 2 “Agreement” means this Revolving Credit Agreement, together with all Exhibits and Schedules hereto, as such agreement may be amended, supplemented or otherwise modified from time to time. “Applicable Law” means, in respect of any Person, all provisions of constitutions, laws, statutes, rules, regulations, treaties, directives, guidelines and orders of Governmental Authorities applicable to such Person, including zoning ordinances, all Environmental Laws, and all orders, decisions, judgments and decrees of all courts and arbitrators in proceedings or actions to which the Person in question is a party or by which it is bound. “Applicable Margin” means, three percent (3.00%) in the case of Base Rate Loans and four percent (4.00%) in the case of LIBOR Rate Loans. “Approved Fund” means any Fund that is administered or managed by (a)a Lender, (b)an Affiliate of a Lender, or (c)an entity or an Affiliate of an entity that administers or manages a Lender. “Asset Disposition” has the meaning ascribed to such term in SECTION “Assignment and Acceptance” means an Assignment and Acceptance substantially in the form of Exhibit A-2 attached hereto and made a part hereof (with blanks appropriately completed) delivered to the Administrative Agent in connection with an assignment of a Lender’s interest under this Agreement in accordance with SECTION 14.10(b). “Authorized Officer” means, with respect to any Credit Party, the chief executive officer, chief administrative officer, chief financial officer, vice president of financial compliance and reporting, treasurer, controller or chief accounting officer or other officer with similar responsibility designated by the Board of Directors or similar governing body of the Credit Party. “Availability” means at any time (a)the lesser of (i)the Maximum Revolver Amount minus the Indenture Reserve and (ii)the Borrowing Base, minus (b)Reserves (other than Reserves deducted in the calculation of the Borrowing Base), minus (c)the Aggregate RevolverExposure at such time relating to extensions of credit madeor to be made to or for the account of anyCredit Party under this Agreement. “Availability Period” means the period from the Closing Date to the Maturity Date. “Backstop Letter of Credit” has the meaning ascribed to such term in clause (ii) of paragraph (h) of Annex
